[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE VERDICT AND MOTIONFOR JUDGMENT NOTWITHSTANDING THE VERDICT (MOTIONS #173-174)
This case was tried to a conclusion before a jury. On August 29, 1995 at 4:20 p.m. a plaintiff's verdict was entered on the CT Page 1331-XXXX plaintiffs verdict form in the sum of $150,000 against the defendant.
The instant motions were dated August 30, 1995. The motions rely on six specific grounds as the basis for the court to grant the motions. The court finds that the motions j should be denied. The court finds the verdict is not against the evidence. The court further finds the verdict is not contrary to the law, and that at best, the issues raised in the motions are issues that may properly be raised on appeal.
The litigants have a right to have factual issues resolved by the jury. A trial court is not to sit as a seventh juror, rather it is to decide whether, viewing the evidence in the light most favorable to the prevailing party, the jury could reasonably have reached the verdict it did. The court finds the jury could reasonably have reached this verdict and this sum. The sum falls within the necessarily uncertain limits of fair and reasonable damages. The court finds there was no error in any of the items claimed by the defendant in its motion as to the law, the charge, the jury instructions and the jury interrogatories.
Accordingly, motions #173 and 174 are denied.
KARAZIN, J.